Title: From Alexander Hamilton to Sharp Delany, 8 February 1790
From: Hamilton, Alexander
To: Delany, Sharp


Treasury Department Feby 8th 1790.
Sir
Hurry of business has prevented my answering till now your favours of the 21st of December and 9th of January.
I am of opinion that in strictness after the passing of the Registering Act, nothing but the Register or Enrollment could be evidence of an American bottom, or entitle a vessel to the privileges of one. Yet where from absence it was impossible for a vessel (“evidently and bona fide” entitled to be registered) to have previously obtained one and relaxations have taken place in her favour, I have not disapproved them.
I differ in opinion from Mr. Fisher, though I am aware that there is room for that which he entertains. I conceive that at each entry a Tonnage of fifty cents is to be paid by all Foreign Vessels, except those built in the United States, and owned wholly or in part by subjects of foreign powers which are to pay at each entry only thirty cents, unless employed in trading between different districts when they also pay fifty cents. I reason thus:
Tonnage at different rates is to be paid on all vessels entered into the United States. The entry is then the Criterion. This entry cannot mean one from abroad merely, because on that construction, the second section which exempts Coasters from paying more than once a year would be useless, as they are not to be presumed whilst employed in the Coasters Trade to enter from abroad.
But it may be asked, why the provision of the third section? The answer is, that this will still have some effect by supposing it to operate on that description of foreign Vessels, which in other cases would pay only thirty cents. And this construction will best reconcile all the parts of the Act together.
With regard to Vessels applying for licenses I incline to think, that when tonnage has been paid on entry the license ought to be granted without it; but where tonnage has not been paid, it ought to be paid previous to granting the license.
I am, sir,   Your Obdt Servt
A Hamilton.
Sharp Delaney, Esquire,Collector of the Port of Philadelphia.
